COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00493-CV


IN RE ROGELIO MUNGUIA                                                 RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

       The court has considered relator’s petition for writ of mandamus and is of

the opinion that the petition should be dismissed for want of jurisdiction.

Accordingly, relator’s petition for writ of mandamus is dismissed for want of

jurisdiction.

                                                    PER CURIAM

PANEL: MCCOY, J.; LIVINGSTON, C.J.; and WALKER, J.

DELIVERED: December 7, 2011




       1
        See Tex. R. App. P. 47.4, 52.8(d).